Title: From Thomas Jefferson to Joseph Donath, 24 June 1804
From: Jefferson, Thomas
To: Donath, Joseph


          
            Sir 
            Washington June 24. 04.
          
          I recieved last night your favor of the 20th. such is the urgency for the glass for the sky lights that I must pray you to send on the box you mention without delay addressed for me to the care of messrs. Gibson & Jefferson in Richmond. the cost you will be so good as to communicate to me to be remitted hence. Accept my best wishes.
          
            Th: Jefferson 
          
        